Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I: claims 1-3 in the reply filed on 3/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 are withdrawn as non-elected claims and claims 1-3 remain for examination, wherein claim 1 is the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the limitation "having excellent corrosion resistance in a dew condensation environment containing a sulfide gas" in claim 1 contain the term "excellent" which is a relative term which renders the claim indefinite. The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the metes and bounds of the limitation "excellent corrosion resistance in a dew condensation environment containing a sulfide gas" is unclear.

Regarding claim 3, it is unclear whether Cu is meant to be further limited or a typographical error. The amount “wherein the Cu is 0.002 to 0.01%” is not enabled by the specification. Additionally, this amount is less than the claimed range of Cu in instant claim 1. Or this is a typographical error, with “Cu” limitation actually meant to be a limitation on “Ca”. 
For purposes of examination, claim 3 will be interpreted as a further limitation on “Ca” as in “the steel material of claim 1, wherein the Ca is 0.002 to 0.01%.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant c.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahide et al. (JP-S53-115611, see machine translation unless noted otherwise, hereinafter Takahide).

Applicant is reminded, claim 1 and all further dependents are rejected as being indefinite under 112(b) as stated above. Additionally, claim 3 is further rejected due to the 112(b) indefinite and 112(d) rejections above. 

Regarding claim 1, Takahide teaches a steel alloy with addition of Ca to the molten alloy steel for a Ca/S ratio for changing sulfide structure to aid in the prevention of welding crack formation (line 149-168). Takahide further teaches an anticipatory low alloy steel Fe-0.12C-0.25Si-1.2Mn-0.023P-0.006S-0.1Cu-0.15Ni-0.12Mo-0.21Cr-0.02Al-0.0035Ca (original document, table 2, alloy F) which is within all the presently claimed compositional ranges fully meeting the claim limitations, as seen in the table below.

Instant Claim 1 (wt.%)
Takahide Alloy F (wt.%)
C
0.02 - 0.2
0.12
Si
0.1 - 1.0
0.25
Mn
0.2 - 2.0
1.2
P
<= 0.3
0.023
S
<= 0.3 
0.006
Cu
0.05 - 0.5
0.1
Ni
0.05 - 0.5
0.15
Mo
0.02 - 0.5
0.12
Cr
0.05 - 0.5
0.21
Al
<= 0.1
0.02
Ca
0.001 - 0.01
0.0035
Fe
Balance
 Balance
Expression 1 = 0.4Ca/S + 5Cr + 6Mo + 2Cu + Ni - 0.5Mn
Expression 1
 1.7 - 2.5   
1.8


Takahide is silent on a Sensitivity Index of Sulfide Dewpoint corrosion. However, Takahide teaches an alloy that meets Expression 1, as noted above in the table, and therefore this claim limitation is met.  
	With regards to having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, the same composition cannot have mutually exclusive properties from the claimed composition.  The claimed properties would have been inherent in the alloy of Takahide.  See MPEP 2112.01.  
Regarding claim 2, Takahide alloy F has 0.15 wt.% Ni and 0.1 wt.% Cu which fully meets the claim limitations.  
Regarding claim 3, for purposes of examination, claim 3 will be interpreted with a limitation on “Ca” as “the steel material of claim 1, wherein the Ca is 0.002 to 0.01%.”
Takahide alloy F has 0.0035 wt.% Ca which fully meets the claim limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,702,880 (‘880). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of ‘880 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claims 1 and 2 of ‘880 do not explicitly recite having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, this feature would have naturally flowed from the steel material of the reference application, as the reference application has a substantially similar composition. 

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/061,160 (‘160). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘160 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/065,703 (‘703). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘703 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claim 1 of ‘703 does not explicitly recite having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, this feature would have naturally flowed from the steel material of the reference application, as the reference application has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/349,084 (‘084). Although the claims at issue are not identical, they are not patentably distinct from each other because claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/468,886 (‘886). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘886 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claim 1 of ‘886 does not explicitly recite having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, this feature would have naturally flowed from the steel material of the reference application, as the reference application has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/471,780 (‘780). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘780 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claim 1 of ‘780 does not explicitly recite having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, this feature would have naturally flowed from the steel material of the reference application, as the reference application has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/472,511 (‘511). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘511 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claim 1 of ‘511 does not explicitly recite having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, this feature would have naturally flowed from the steel material of the reference application, as the reference application has a substantially similar composition.


Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/957,836 (‘836). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of ‘836 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claims 1 and 3 of ‘836 do not explicitly recite having excellent corrosion resistance in a dew condensation environment containing a sulfide gas, this feature would have naturally flowed from the steel material of the reference application, as the reference application has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/957,939 (‘939). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘939 teaches an overlapping composition as that recited in the instant claims 1-3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Although claim 1 of ‘939 does not explicitly .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuri et al. (JP-2015113507-A) contains a steel material for a crude oil tanks with compositional ranges that overlaps the claimed alloy system.
Kwon et al. (KR-20100067510-A) contains a steel material with a superior corrosion resistance in a condensate atmosphere including hydrogen sulfide with pertinent Cu and Ni relation.
Sakashita et al. (JP-2012153933-A) contains steel products for a ship, exhibiting excellent long term corrosion resistance in a severe corrosive environment with compositional ranges that overlap the claimed alloy system.
Ikeda et al. (JP-2015157969-A) contains a steel exhibiting excellent corrosion resistance for use on ships with compositional ranges that overlaps the claimed alloy system.
Tsuchida et al. (JP-07188838-A) contains a thick steel plate for pressure vessel excellent in a wet hydrogen sulfide environment with compositional ranges that overlap the claimed alloy system.
Nishimura et al. (EP-2395120-B1) contains corrosion resistant steel for crude oil tank with an anticipatory comparative example and compositional ranges that overlap the claimed alloy system. 
Yokoi et al. (US-20110079328-A1) contains a to high strength hot rolled steel sheet for line pipe use excellent in low temperature toughness and ductile fracture arrest performance with compositional ranges that overlap the claimed alloy system.
Ishitsuka et al. (JP-6048621-B1) Steel with high strength and toughness required for oil well pipe with an anticipatory composition and compositional ranges that overlap the claimed alloy system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734